IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00342-CV

LIONEL GINGRAS,
                                                           Appellant
v.

BEN D. TERRALL AND PAUL T. EADS,
                                                           Appellees



                          From the 278th District Court
                             Walker County, Texas
                             Trial Court No. 23,765


                          MEMORANDUM OPINION


      Appellant has filed a motion to dismiss this interlocutory appeal because

Appellees have filed a notice of non-suit in the trial court. Appellees have not filed a

response. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                      FELIPE REYNA
                                                      Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed January 20, 2010
[CV06]